DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney (US 2002/0198101 A1) alone or in view of Claridge et al (PII S0167-2991 (97)81033-6 Elsevier Enhanced Reader).
Applicants’ claimed invention is directed to a process for producing syngas including at least H2 and CO, the process comprising: a) generating a transition metal carbide by reacting a corresponding transition metal oxide with a fuel to produce a stream of syngas; and b) combining the transition metal carbide with oxygen to oxidize the transition metal carbide to regenerate the corresponding transition metal oxide and heat, thereby producing a gas output comprising at least one or more oxidized carbon compounds.
Gaffney teaches a process for producing syngas. The process comprises combining a first metal compound that is an oxide, alkoxide or nitrate of Mo, W and Cr, the metal component of which comprises at least 50 wt % of the metal content of the carbided metal catalyst, together with at least one second metal compound (not the same as the first metal compound) that is an oxide, alkoxide or nitrate of Mo, W, V, Cr, Fe, Nb, Ta, Re, Co, Cu, Sn or Bi. The metal component of the at least one second metal compound comprises about 0.1-10 wt % of the metal content of the carbided metal catalyst. The process also includes reacting or activating this combination, or intermediate composition, with a hydrocarbon of the formula CnH2n+2 wherein n is an integer from 1 to 4 under relatively low pressure conditions (e.g., up to about 500 sccm). The hydrocarbon may be methane, ethane, propane, butane or isobutane, for example. See Example 1, in Table 1.
Gaffney teaches that the hydrocarbon conversion processes the oxygen-containing gas further comprises steam, CO2, or a combination thereof, and the process includes mixing a hydrocarbon feedstock and a gas comprising steam and/or CO2 to provide the reactant gas mixture.  See paragraph 0036.
Gaffney teaches that the metal carbide catalysts are placed in a commercial scale short contact time reactor, also called a millisecond contact time reactor for synthesis gas production. This economical reactor design reduces capital investment and operating costs. The catalyst is preferably configured as a highly gas permeable or porous gauze, monolith, foam, or the like, to achieve high space velocities and high syngas productivities. A feed stream comprising a hydrocarbon feedstock and an oxygen-containing gas is contacted with one of the above-described mixed and/or promoted metal carbide catalysts in a reaction zone maintained at partial oxidation-promoting conditions effective to produce an effluent stream comprising carbon monoxide and hydrogen. The hydrocarbon feedstock may be any gaseous hydrocarbon having a low boiling point, such as methane, natural gas, associated gas, or other sources of light hydrocarbons having from 1 to 5 carbon atoms. The hydrocarbon feedstock may be a gas arising from naturally occurring reserves of methane which contain carbon dioxide. Preferably, the feed comprises at least 50% by volume methane, more preferably at least 75% by volume, and most preferably at least 80% by volume methane.  See paragraph 0067.
Gaffney teaches that the hydrocarbon feedstock is in the gaseous phase when contacting the catalyst. The hydrocarbon feedstock is contacted with the catalyst as a mixture with an oxygen-containing gas, preferably pure oxygen. The oxygen-containing gas may also comprise steam and/or CO2 in addition to oxygen. Alternatively, the hydrocarbon feedstock is contacted with the catalyst as a mixture with a gas comprising steam and/or CO2. Preferably, the methane-containing feed and the oxygen-containing gas are mixed in such amounts to give a carbon (i.e., carbon in methane) to oxygen (i.e., oxygen) ratio from about 1.25:1 to about 3.3:1, more preferably, from about 1.3:1 to about 2.2:1, and most preferably from about 1.5:1 to about 2.2:1, especially the stoichiometric ratio of 2:1. The catalyst is initially heated, and after ignition an autothermal net partial oxidation reaction ensues, and the reaction conditions are maintained to promote continuation of the autothermal process. For the purposes of this disclosure, "autothermal" means that after catalyst ignition, no additional heat must be supplied to the catalyst in order for the production of synthesis gas to continue. Autothermal reaction conditions are promoted by optimizing the concentrations of hydrocarbon and O2 in the reactant gas mixture, preferably within the range of about a 1.5:1 to about 2.3:1 ratio of carbon:oxygen. The hydrocarbon:oxygen ratio is the most important variable for maintaining the autothermal reaction and the desired product selectivities. Residence time, amount of feed preheat and amount of nitrogen dilution, if used, also affect the reaction products. Preferably a catalyst residence time of no more than about 10 milliseconds for the reactant gas mixture is maintained.  See paragraph 0068.
Gaffney discloses that one advantage of the catalysts and syngas production processes is that no appreciable coking occurs with use of the new mixed metal carbide catalysts, and eventual catalyst deactivation is delayed or avoided. Another advantage of the new catalysts and processes is that they are more economically feasible for use in commercial-scale conditions than conventional catalysts used for producing syngas.  See paragraph 0022.
In addition to Gaffney,  Claridge teaches that the use of ethane in the temperature programmed synthesis of transition metal carbides results in the formation of materials with higher surface areas than with methane TPR.  In addition, the conversion process with ethane appears to proceed in a topotactic fashion.  Of all the materials synthesized, only molybdenum and tungsten carbide were active and selective for the stoichiometric dry reforming, partial oxidation and steam reforming of methane to synthesis gas. These materials deactivated at atmospheric pressure, but were very stable when elevated pressures were employed, and no carbon deposition was observed on the catalysts. Niobium and tantalum carbide were inactive for the dry reforming of methane, due to their rapid deactivation by oxidation. Some of the ternary carbides were found to be active and stable for dry reforming, but the catalyst activity could be attributed to the presence of molybdenum or tungsten carbide.  See conclusion; section 3.2 and Table 3 (H2/CO ratio).  
The difference between Gaffney and the claimed invention is that the instant claimed invention consist of two step process, whereas Gaffney combine the two step in a single step process. There is no patentable distinction between two processes because there is no appreciable coking occurs with use of single step metal carbide catalysts, and eventual catalyst deactivation is delayed or avoided.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the two step process in a single step process as taught by Gaffney alone or in view of Claridge in the absence of unexpected results because no appreciable coking occurs with use of the new metal carbide catalysts, and eventual catalyst deactivation is delayed or avoided.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622